


110 HR 6667 IH: To amend the Internal Revenue Code of 1986 to provide a

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6667
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Campbell of
			 California (for himself, Mr.
			 Shadegg, Mr. Pence,
			 Mr. Feeney,
			 Mr. Broun of Georgia,
			 Mr. Lamborn,
			 Mr. Davis of Kentucky,
			 Mr. Chabot,
			 Mrs. Bachmann,
			 Mr. Bartlett of Maryland,
			 Mr. David Davis of Tennessee,
			 Mr. Doolittle,
			 Mr. Walberg,
			 Mr. Kuhl of New York,
			 Mr. Barrett of South Carolina,
			 Mr. Goode,
			 Mrs. Myrick,
			 Mr. Kline of Minnesota,
			 Mrs. Musgrave,
			 Mrs. Schmidt,
			 Mr. Bishop of Utah,
			 Mr. Latta,
			 Mr. Poe, Mrs. Blackburn, Ms.
			 Foxx, Mr. Gingrey,
			 Mr. Westmoreland,
			 Mr. McHenry, and
			 Mr. Daniel E. Lungren of California)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  deduction for the cost of fuel used for commuting to and from work whether or
		  not the taxpayer itemizes other deductions.
	
	
		1.Deduction for Cost of fuel
			 used to commute to and from work
			(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 redesignating section 224 as section 225 and by inserting after section 223 the
			 following new section:
				
					224.Cost of fuel
				used to commute to and from work
						(a)In
				generalIn the case of an
				eligible individual, there shall be allowed as a deduction for the taxable year
				an amount equal to the cost of fuel used by the taxpayer for commuting to and
				from work in a highway motor vehicle.
						(b)Eligible
				individualFor purposes of
				this section, the term eligible individual means any individual
				other than—
							(1)any nonresident
				alien individual, and
							(2)any individual
				with respect to whom a deduction under section 151 is allowable to another
				taxpayer for a taxable year beginning in the calendar year in which the
				individual’s taxable year begins.
							(c)Special
				rulesFor purposes of this
				section—
							(1)Fuel purchased
				by dependentsFuel purchased by an individual described in
				subsection (b)(2) shall be treated for purposes of this section as if purchased
				by the taxpayer referred to in such subparagraph.
							(2)Fuel used in
				businessFuel purchased for use in a trade or business shall not
				be taken into account under subsection (a).
							(3)SubstantiationA
				purchase of fuel may be taken into account under this section only if
				substantiated in such manner as the Secretary shall
				prescribe.
							.
			(b)Deduction
			 allowed in computing adjusted gross incomeSubsection (a) of
			 section 62 of such Code is amended by inserting before the last sentence the
			 following new paragraph:
				
					(22)Cost of fuel
				used to commute to and from workThe deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentThe table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 striking the item relating to section 224 and inserting the following new
			 items:
				
					
						Sec. 224. Cost of fuel used to commute to
				and from work.
						Sec. 225. Cross
				reference.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to fuel
			 purchased after the date of the enactment of this Act in taxable years ending
			 after such date.
			
